

117 S2945 IS: Better Enforcement of Grievous Offenses by unNaturalized Emigrants
U.S. Senate
2021-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2945IN THE SENATE OF THE UNITED STATESOctober 6, 2021Ms. Ernst (for herself, Mr. Cornyn, Mr. Tillis, Ms. Collins, Mr. Cramer, Mrs. Hyde-Smith, Mrs. Blackburn, Mr. Grassley, Mr. Cotton, Mr. Lankford, Mr. Lee, Ms. Lummis, Mr. Portman, Mr. Hoeven, Mrs. Capito, and Mr. Boozman) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo include sexual assault and aggravated sexual violence in the definition of aggravated felonies under the Immigration and Nationality Act in order to expedite the removal of aliens convicted of such crimes.1.Short titlesThis Act may be cited as the Better Enforcement of Grievous Offenses by unNaturalized Emigrants or the BE GONE Act.2.Expanding the definition of aggravated felonies under the Immigration and Nationality ActSection 101(a)(43) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(43)) is amended—(1)in subparagraph (T), by striking and at the end;(2)in subparagraph (U), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(V)sexual assault and aggravated sexual violence..